1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9     BILLY CEPERO,                                  Case No. 2:14-cv-01396-MMD-GWF
10                                     Petitioner,                    ORDER
             v.
11
      BRIAN WILLIAMS, et al.,
12
                                   Respondents.
13

14          This Court dismissed Petitioner Billy Cepero’s 28 U.S.C. § 2254 habeas corpus

15   petition as untimely (ECF No. 32), and judgment was entered (ECF No. 33).

16   Subsequently, the Court denied Petitioner’s Federal Rule of Civil Procedure 60(b) motion

17   for reconsideration (ECF No. 46).

18          The Court now considers whether to issue or deny a certificate of appealability

19   (“COA”). See Lynch v. Blodgett, 999 F.2d 401, 403 (9th Cir. 1993) (certificate of probable

20   cause to appeal necessary to appeal denial of post-judgment motion for relief under Rule

21   60(b)). Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue only when the petitioner

22   “has made a substantial showing of the denial of a constitutional right.” With respect to

23   claims rejected on the merits, a petitioner “must demonstrate that reasonable jurists would

24   find the district court's assessment of the constitutional claims debatable or wrong.” Slack

25   v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4

26   (1983)). For procedural rulings, a COA will issue only if reasonable jurists could debate

27   (1) whether the petition states a valid claim of the denial of a constitutional right and (2)

28   whether the court's procedural ruling was correct. Id.
1          Having reviewed its determinations and rulings in denying Petitioner’s motion for

2    reconsideration, the Court finds that none of those rulings meets the Slack standard. The

3    Court therefore declines to issue a COA.

4          This Court denies certificate of appealability as to Petitioner’s motion for

5    reconsideration.

6
           DATED THIS 10th day of September 2019.
7

8
                                                MIRANDA M. DU
9                                               CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
